      Case 2:20-cv-00402-JC Document 20 Filed 01/21/21 Page 1 of 1 Page ID #:554



 1
 2
                                                                                      JS-6
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11    KAWANTI N.L.,1                                  CASE NO. 2:20-cv-00402-JC
12                           Plaintiff,
                                                      JUDGMENT
13                      v.
14
      ANDREW SAUL, Commissioner
15    of Social Security Administration,
16
                        Defendant.
17
18
            IT IS HEREBY ADJUDGED that the decision of the Commissioner of
19
     Social Security Administration is AFFIRMED.
20
     DATED: January 21, 2021
21
                                           ____________/s/______________________
22
                                           Honorable Jacqueline Chooljian
23                                         UNITED STATES MAGISTRATE JUDGE
24
25
26
            1
27           Plaintiff’s name is partially redacted to protect her privacy in compliance with Federal
     Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28   Administration and Case Management of the Judicial Conference of the United States.
